DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/976433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a hot stamped article having a chemical composition by mass of C: 0.35-75%, Si: 0.005-0.25%, Mn: 0.5-3.0%, sol. Al: 0.0002-3.0%, Cr: 0.05-1.00%, B: 0.0005-0.010%, Nb: 0.01-0.15%, Mo: 0.005-1.00%, Ti: 0-0.15%, Ni: 0-3.00%, P: 0.10% or less, S: 0.10% or less, N: 0.010% or less and balance Fe and a microstructure of 90% or more by area of 
This is patentably indistinct of claim 1 of the ‘433 application which recites a hot stamped article having a chemical composition by mass of C: 0.15% to less than 0.35%, Si: 0.005-0.25%, Mn: 0.5-3.0%, sol. Al: 0.0002-3.0%, Cr: 0.05-1.00%, B: 0.0005-0.010%, Nb: 0.01-0.15%, Mo: 0.005-1.00%, Ti: 0-0.15%, Ni: 0-3.00%, P: 0.10% or less, S: 0.10% or less, N: 0.010% or less and balance Fe and a microstructure of 90% or more by area of lower bainite, martensite, and tempered martensite, an average crystal grain size of prior austenite of 3 microns or less, and a grain boundary solid solution ratio Z.
The difference between the two applications is the carbon content of the instant application recites a lower limit of 0.35% whereas the carbon content of the ‘433 application recites an upper limit of “less than 0.35%”.  However, the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  As of the writing of this Office action no patentable distinction between a lower limit of 0.35% carbon and an upper limit of less than 0.35% carbon (i.e. 0.3499999999%) has been presented.
Instant claim 2 recites a plated layer overlapping claim 2 of the ‘433 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/042476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a hot stamped article having a chemical composition by mass of C: 0.35-75%, Si: 0.005-0.25%, Mn: 0.5-3.0%, sol. Al: 0.0002-3.0%, Cr: 0.05-1.00%, B: 0.0005-0.010%, Nb: 0.01-0.15%, Mo: 0.005-1.00%, Ti: 0-0.15%, Ni: 0-3.00%, P: 0.10% or less, S: 0.10% or less, N: 0.010% or less and balance Fe and a microstructure of 90% or more by area of lower bainite, martensite, and tempered martensite, an average crystal grain size of prior austenite of 3 microns or less, and a grain boundary solid solution ratio Z.
This is patentably indistinct of claim 1 of the ‘476 application which recites a hot stamped article having a chemical composition by mass of C: 0.35-75%, Si: 0.005-0.25%, Mn: 0.5-3.0%, sol. Al: 0.0002-3.0%, Cr: 0.05-1.00%, B: 0.0005-0.010%, Nb: 0.01-0.15%, Mo: 0.005-1.00%, Ti: 0-0.15%, Ni: 0-3.00%, P: 0.10% or less, S: 0.10% or less, N: 0.010% or less and balance Fe and a microstructure of 90% or more by area of lower bainite, martensite, and tempered martensite, and 80% or more of a ratio a length of grain boundaries with a rotational angle to a length of grain boundaries.
The difference between the two applications is the instant recitation of prior austenite and a grain size thereof and the ratio Z and the ratio recited in the ‘476 application.  However, applicant discloses how the instant hot stamped article is formed from steel, hot rolled ending in the A3 transformation defined by formula (2), finish rolled, cooled, coiled, and plated as outlined in Paragraphs 72-83 of the originally filed specification.  These conditions are substantially identical to those outlined in Paragraph 
Instant claim 2 recites a plated layer overlapping claim 2 of the ‘476 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kanisawa et al. (US 2002/0040744) teaches a steel wire rod comprising prior austenite.  Oh et al. (US 2013/0295402), Hayashi et al. (US 2013/0292009) and Cho et al. (US 2019/0003004 and US 2019/0382864) teach similar compositions as that which is claimed, but disclose substantially different heating conditions than those disclosed by applicant as forming the claimed hot stamped article.  
Takagi et al. (US 2018/0044748) is the closest prior art to the instant claims teaching a similar composition and prior austenite grains with a martensite and lower bainite area ratio, but does not teach the claimed solid solution ratio and is silent regarding the inclusion of Nb in the alloy.  Further, the heating conditions disclosed in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS

Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784